Martin, J.

delivered the opinion of the court.
This is a suit brought on a physician’s bill, for professional services to the deceased, his house-keeper, and slaves. The plaintiff had judgment and the curator appealed.
Claims like the present, against the estates of deceased persons, being sometimes'swelled or improperly urged, the curator thought it his duty to resist the present both in the lower and this court.
The judge of probates has stated that, after mature consideration, the same objections might appear founded against one of the witnesses, who, from the situation in which he was placed, could have hardly acquired positive knowledge of certain facts. The court was conscious from other unquestionable parts of the testimony, that the services of the plaintiff were actually rendered and were not over-charged.
No question of law has been raised before us, and the *466reading of the record has not impressed us with the idea that the judge erred.
Eastern District,
June 1831.
It is, therefore, ordered, adjudged and decreed, that the judgment of the Court of Probates be affirmed with costs in both courts.